Order entered March 13, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01465-CV

                   HHRCD, LLC AND MARK CROSSLIN, Appellants

                                              V.

                        D ANDI N ENTERPRISES, INC., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-14474

                                          ORDER
       Before the Court is appellee’s first unopposed motion to extend time to file a brief. We

GRANT the motion and extend the time to file to April 3, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE